BUSSEY, Judge
(concurring in results) :
I am of the opinion that this case should be reversed and remanded for a new trial, but I believe that the evidence of other sales was admissible in chief as a part of the common scheme, purpose, plan or design embracing the commission of two or more offenses so closely related that proof of one tends to establish proof of the other. See Roulston v. State, Okl.Cr., 307 P. 2d 861. The error that I believe was committed by the court in the instant case was committed when the trial court failed to instruct the jury on the limited purpose for which the evidence of other sales was admitted. For a comprehensive discussion of exceptions to the general rule that evidence of other crimes may not be admitted, see Roulston v. State, supra.